Citation Nr: 0211120	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an organic anxiety 
disorder, claimed secondary to Venezuelan equine 
encephalomyelitis virus vaccine administered in service.

2.  Entitlement to service connection for a seizure disorder, 
claimed secondary to Venezuelan equine encephalomyelitis 
virus vaccine administered in service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 1995, 
which found that no new and material evidence had been 
receive dto reopen previously denied claims for service 
connection for an organic anxiety disorder and seizure 
disorder, both claimed secondary to Venezuelan equine 
encephalomyelitis virus vaccine.  In a decision/remand dated 
in December 2000, the Board determined that new and material 
evidence had been received, reopened the claims, and remanded 
the issues to the RO for additional development.  


FINDINGS OF FACT

1.  An organic anxiety disorder, first shown many years after 
service, is not shown to be related to Venezuelan equine 
encephalomyelitis virus vaccine administered in service. 

2.  A seizure disorder, first shown many years after service, 
is not shown to be related to Venezuelan equine 
encephalomyelitis virus vaccine administered in service. 


CONCLUSIONS OF LAW

1.  An organic anxiety disorder was not incurred in or 
aggravated by active service, including as the result of 
Venezuelan equine encephalomyelitis virus vaccine 
administered in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

2.  A seizure disorder was not incurred in or aggravated by 
active service, including as the result of Venezuelan equine 
encephalomyelitis virus vaccine administered in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from November 1964 to November 
1966.

Service medical records show that in service, the veteran was 
involved in a medical research study.  He underwent a 
detailed physical examination in June 1965, at which time it 
was noted that an April 1965 electrocardiogram had disclosed 
sinus tachycardia.  The veteran was pronounced fit to 
participate in the study.  As part of this study, he was 
immunized with attenuated Venezuelan equine encephalomyelitis 
virus vaccine on February 24, 1966 at 9 a.m.  At 6 p.m., his 
temperature had spiked to 102.8 degrees; however, at 12 a.m., 
it was again normal.  By 7 p.m., he felt warm, had one loose 
stool, and felt drowsy until he went to bed at 10 p.m.  By 
the morning of the following day, he was asymptomatic and 
afebrile.  He remained in that condition until the evening of 
March 3, 1966, when he developed a headache and dizziness, 
and his temperature spiked to 100.4 degrees.  On March 4, his 
temperature spiked to 102 degrees, and he complained of 
myalgia and a slight sore throat.  He was given codeine.  On 
March 5, 1966, he was afebrile, but still complained of a 
moderately severe headache, and required codeine.  He 
continued to be afebrile, and on March 6, 1966, he was 
asymptomatic when discharged to duty.  The final diagnosis 
was immunization with attenuated Venezuelan equine 
encephalomyelitis vaccine, treated, improved.  When seen for 
follow-up on March 9, 1966, the veteran's temperature was 99 
degrees.  His last sedimentation rate was noted to be still 
elevated, and he still had some soreness in the pharynx.  The 
pharynx was moderately red without exudate, and there was no 
adenopathy.  

On the separation examination in October 1966, the veteran 
indicated he did not now have, nor had ever had, epilepsy or 
fits, loss of memory or amnesia, periods of unconsciousness, 
or nervous trouble of any sort.  Examination was normal.  It 
was noted that he had been hospitalized for classified 
illness in September 1965, October 1965, and February 1966.  

Subsequent to service, private medical records dated from 
June 1968 to July 1971 show that in July 1971 the veteran was 
noted to be anxious but otherwise in good health.  

Records from R. Fewell, M.D., dated from March 1972 to March 
1987 show that in March 1977, the veteran complained of 
dizziness, bilateral otitis media, and vertigo.  Antibiotics 
were prescribed.  

On an examination conducted in connection with the veteran's 
service in the Reserve in May 1977, he noted that in 1965 and 
1966, he had been involved in a white coat study project of 
infectious diseases.  Again, he indicated he did not now 
have, nor had he ever had, epilepsy or fits, loss of memory 
or amnesia, periods of unconsciousness, or nervous trouble of 
any sort.  Reportedly, he had had Venezuelan equine 
encephalitis in 1965-1966, without sequelae.  

On a VA examination in November 1977, the veteran's 
complaints included occasional dizziness.  Nervous system 
examination noted the patellar and Achilles reflexes to be 
present and equal.  A special neuropsychiatric examination 
was conducted, which noted that the veteran had had an 
inoculation for equine encephalitis in 1965.  He had run a 
fever and had been hospitalized for about ten days.  He said 
that this had been a common reaction among the group of 
fifteen that were inoculated for the project.  He stated that 
he had no residuals from it that he knew about.  All 
neurological findings, including gait, coordination, cranial 
nerve functions, reflexes, and sensation, were normal.  The 
examiner noted that there were no neurological findings and 
no apparent residuals from the previous inoculation for 
equine encephalitis.  The diagnosis was findings insufficient 
to diagnose disease of the central nervous system or the 
peripheral nerves.  

An examination for the National Guard in October 1978 noted, 
on medical history, that the veteran denied ever having had 
epilepsy or fits, loss of memory or amnesia, periods of 
unconsciousness, or nervous trouble of any sort. 

VA medical records show that in December 1981 the veteran 
suffered a myocardial infarction.  Testing during subsequent 
hospitalizations in January 1982 and February 1982 confirmed 
the presence of organic heart disease, and cardiac 
catheterization disclosed one-vessel coronary artery disease.  

In September 1982, the veteran was informed that he had been 
medically disqualified from the Reserve.  

Records from Central Arkansas Mental Health Services dated in 
April and May, 1985, show the veteran was seen initially in 
April 1985.  He said he had been advised by his VA physicians 
to seek therapy.  He said that recent tachycardia had been 
diagnosed as a result of an anxiety attack.  He said that the 
beginning of his physical problems seemed to be associated 
with a bout of encephalitis, for which he had been 
hospitalized in service.  After the hospitalization, he said 
he experienced infrequent black-outs and found himself 
extremely nervous.  Anxiety was observed, and the diagnosis 
was generalized anxiety disorder.  On an evaluation later 
that month, the veteran was diagnosed with paranoia with 
depressive features.  

VA records dated from May 1985 to January 1987 show that in 
May 1985 the veteran said he had been experiencing black-outs 
for the past year.  In June 1985, an electroencephalogram was 
conducted due to a one-year history of black-outs lasting 
about 60 seconds.  The electroencephalogram was moderately 
abnormal due to the presence of focal epileptiform 
discharges, which indicated the presence of potentially 
epileptogenic, focal lesion in both hemispheres.  Such a 
lesion could be seen as trauma, tumor, cerebrovascular 
accident, or abscess, and was consistent with the clinical 
diagnosis of partial complex seizures.  

Subsequent work-up included a June 1985 history noting that 
the veteran said he had developed encephalitis in service due 
to medical experiments.  He said that in 1969 he began having 
seizures about 1-2 times per year, and such had increased to 
2-3 times per month.  He was also referred to the mental 
hygiene clinic, where it was noted, in June 1985, that he 
reportedly had seizures which had started after encephalitis 
secondary to virus given in Army experiments.  The impression 
included paranoia and depression.  

In July 1985, the veteran was referred for a neurology 
consult, due to a reported history of encephalitis in service 
as a result of experimental virus injection and inhalation.  
Reportedly, seizures had begun three years later, initially 
one to two times per year, now two to three times per month.  
He had no history of trauma. On the consultation, performed 
by the Dr. N. noted in later references by the veteran, it 
was reported that he had generalized seizures by history, 
possibly related to an episode of Venezuelan equine 
encephalitis while in service.  Neurologic examination was 
normal.  However, due to the history and electroencephalogram 
findings, he was started on Dilantin.  

A computerized tomography (CT) scan of the head in September 
1985 did not disclose any evidence of a temporal lobe lesion.  
In October 1985, his seizures were characterized as abrupt 
loss of consciousness with falling and urinary incontinence, 
lasting less than a minute, followed by post-ictal lethargy.  
The impression was partial complex seizures.  

The veteran was hospitalized in March 1993 for a period of 
observation and evaluation.  He stated that he had been 
experimented on with encephalitis virus, and thereafter he 
apparently suffered cerebral damage and repeated seizures.  
He also said that about five years after the incident, he 
began experiencing nightmares and physiologic reactions to 
"people in white coats."  On mental status examination, his 
affect was anxious, mildly intense, and constricted.  During 
the observation he was anxious, but no other overt symptoms 
were noted.  The diagnosis was organic anxiety disorder.  

A VA psychiatric examination in February 1994 reported that 
the veteran said the had been given a live virus of 
encephalitis in service, and had seizures from it.  The 
diagnosis was organic affective disorder.  

VA treatment records during the succeeding years show follow-
up for a partial complex seizure disorder, well-controlled, 
and psychiatric diagnoses of generalized anxiety disorder 
and/or organic affective disorder.  

The veteran submitted a page from the July 1998 Adventist 
Review, which referred to a reunion of former participants in 
the Whitecoats project to be held in September.  Dr. F. 
Damazo, organizer of the reunion, said the government was 
seeking the names and addresses of former participants for 
follow-up research.

On a VA neurological examination in January 2001, the 
examiner reviewed the claims file.  He noted that the veteran 
had anticipated in the White Coat Project in 1966, which 
involved hospitalization for about two weeks, and that he 
received  series of inoculations with a vaccine for 
Venezuelan equine encephalitis.  The vaccine was a live 
attenuated vaccine.  He had fever headache and dizziness on 
three occasions following inoculation; however, the longest 
period of time that he was febrile appeared to be about two 
days.  Blood tests had shown normal white blood counts.  The 
impression was partial complex epilepsy, with partial complex 
seizures occurring about one every three months, and with 
neurological examination within normal limits.  The examiner 
was unable to definitively state what the etiology of the 
seizure disorder was.  There was no documentation that the 
veteran suffered encephalitis due to the vaccines.  The 
examiner also noted that although he said he began to have 
seizures in 1969, in 1978 he denied every having seizures, 
and seizures were not diagnosed until 1985.  The examiner 
noted that he was unable to relate the seizure disorder to 
inoculation with Venezuelan equine encephalomyelitis virus 
vaccine in service.  He noted that as many as 30 percent of 
seizure disorders were idiopathic.  

In January 2001, the veteran underwent a VA psychiatric 
examination.  His predominant mood was of anxiety.  There was 
no delusional material noted during the examination.  In 
February 2001, after a review of the claims file, the 
examiner provided an addendum.  The examiner noted that the 
materials showed that the had received a diagnosis of anxiety 
disorder, not otherwise specified, of uncertain etiology.  
The examiner felt he had an anxiety disorder, but did not 
know if it was a consequence of an organic disorder, or a 
functional disorder.  He could not state with anything other 
than pure speculation that if there was an organic disorder, 
whether it would have been the result of the Venezuelan 
equine encephalitis virus vaccine inoculation he received in 
service; he did not have expertise for such a determination.  

In September 2001, the file was reviewed by the Chief of the 
mental health clinic of a VA facility.  The doctor noted that 
the veteran had received treatment for anxiety disorder, and 
that he had some symptoms of generalized anxiety disorder and 
some symptoms of obsessive-compulsive disorder.  He could not 
find any case reports of vaccine associated with obsessive-
compulsive disorder or any other anxiety disorder.  
Therefore, he could not state with any scientific rationale 
that the anxiety symptoms were related to receiving 
encephalomyelitis vaccine while in service.  

B.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connection.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

The veteran contends that he developed an organic anxiety 
disorder and a seizure disorder as a result of the Venezuelan 
equine encephalitis vaccine he was given in service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic conditions, including epilepsies, which are manifest 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 ; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence shows no anxiety disorder or seizure disorder 
during the veteran's 1964-1966 active duty or for years 
later.

The evidence of record contains the evaluations by the 
doctors referred to by the veteran, who were involved in the 
evaluation of the veteran conducted in 1985.  However, it is 
significant to note that the possible relationship indicated 
at that time was based on a history of Venezuelan equine 
encephalitis in service.  In fact, the veteran did not have 
encephalitis in service; rather, he was administered an 
experimental vaccine.  Likewise, other records suggesting the 
possibility of a connection, primarily the March 1993 
hospitalization report and the February 1994 VA psychiatric 
examination report, were based on a history of actual 
encephalitis in service.  On those occasions, the veteran 
also provided a history of seizures related to the claimed 
encephalitis, which has not been shown by the medical 
evidence.  

In contrast, although he experienced a reaction to the 
vaccine, including fever and headache, no doctor who has 
reviewed the service medical records has suggested that he 
developed encephalitis.  Moreover, in November 1977, the 
veteran said that the fever had been a common reaction, and 
that he knew of no residuals from the vaccine.  Specifically, 
he did not report seizures, blackouts, or anxiety at that 
time.  

The veteran believes that the November 1977 examination was 
not entirely normal, and says he reported dizziness and 
blackout spells at that time.  However, that examination 
report, while noting he complained of some dizziness, does 
not show any complaints of blackouts, and the examination, 
including a neurological examination, was entirely normal.  
Moreover, private treatment records show he was seen earlier 
that year with complaints including dizziness, in connection 
with an ear infection.  

Further, when initially evaluated for his blackout spells, in 
1985, the veteran reported a one-year history of blackouts.  
While later in the evaluation process, he said he had 
experienced them since 1969, but on a less frequent basis, 
this must be contrasted with the medical histories obtained 
in May 1977 and October 1978, where he denied ever having had 
epilepsy or fits, loss of memory or amnesia, or periods of 
unconsciousness.  

Moreover, the doctor who examined the veteran in January 2001 
was unable to relate the seizure disorder to inoculation with 
Venezuelan equine encephalomyelitis virus vaccine he received 
in service.  There is no other competent medical evidence 
which attributes the inoculation with the experimental 
vaccine in service to a later developing seizure disorder.  

The episode of tachycardia in service was observed prior to 
the vaccine, and this episode has not been attributed to an 
anxiety disorder.  While he was noted to be anxious on a 
private medical report dated in July 1971, in addition to 
occurring over four years after discharge from service, no 
indication of a chronic anxiety disorder, or history of 
symptoms since service, was noted at that time.  Although 
disqualified from the reserve in September 1982, there is no 
indication that an anxiety disorder was involved, and 
treatment records show he had a myocardial infarction in 
December 1981.  He initially sought treatment for psychiatric 
complaints in 1985.  

The VA examinations in 2001 did not find any relationship 
between the vaccine in service and a current anxiety disorder 
or current seizure disorder.  The weight of the competent 
medical evidence establishes that the claimed conditions are 
not due to service including the vaccine administered in 
service.  As the preponderance of the evidence is against the 
claims for service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for an organic anxiety disorder, claimed 
secondary to Venezuelan equine encephalomyelitis virus 
vaccine administered in service, is denied.

Service connection for a seizure disorder, claimed secondary 
to Venezuelan equine encephalomyelitis virus vaccine 
administered in service, is denied. 

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

